DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,060,802. Although the claims at issue are not identical, they are not patentably distinct from each other.
Claim 3 of the present application depends from claim 2 which depends from claim 1. All of the limitations of claim 1 of Patent 11,060,802 are found in claims 1-3 of the present application. Claim 1 of the present application also includes the following limitations: 
“forming a first heat exchanger section with a tapered-trapezoid profile and a first side opposite a second side.”
“forming a second heat exchanger section.”
These limitations are considered to not be patentably distinct from claim 1 of Patent 11,060,802 because they are mere re-wording of limitations already present in the Patent’s claim 1. 
Patent claim 1 requires forming a rectangular first heat exchanger section by stacking which is then cut to “give the first heat exchanger section a tapered-trapezoidal profile.” Moreover, all objects, including tapered-trapezoidal heat exchanger sections have a first side opposite a second side. Moreover, claim 1 of the Patent also requires forming a second heat exchanger section by stacking.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "a tapered-trapezoid profile" in the last line.  There is insufficient antecedent basis for this limitation in the claim as “a tapered-trapezoid profile” had already been claimed in line 2 of claim 1.
Claim 3 recites the limitation "a second heat exchanger section" in the line 5.  There is insufficient antecedent basis for this limitation in the claim as “a second heat exchanger section” had already been claimed in line 5 of claim 1.
Claim 3 recites the limitation "at least one widthwise passage" in the line 5.  There is insufficient antecedent basis for this limitation in the claim as “at least one widthwise passage” had already been claimed with respect to the first heat exchanger section in claim 2.
Claim 3 recites the limitation "at least one lengthwise passage" in the line 7.  There is insufficient antecedent basis for this limitation in the claim as “at least one lengthwise passage” had already been claimed with respect to the first heat exchanger section in claim 2.
Claim 5 recites the limitation "a first pair of widthwise closure bars" in the line 2.  There is insufficient antecedent basis for this limitation in the claim as “a first pair of widthwise closure bars” had already been claimed in claim 3.
Claim 5 recites the limitation "a second pair of widthwise closure bars" in the line 2.  There is insufficient antecedent basis for this limitation in the claim as “a second pair of widthwise closure bars” had already been claimed in claim 3.
Claim 5 recites the limitation "the first pair" in the line 3.  There is insufficient antecedent basis for this limitation in the claim as it is unclear what first pair is being referred to.
Claim 5 recites the limitation "the widthwise closure bars in the second pair" in the line 4.  There is insufficient antecedent basis for this limitation in the claim as it is unclear whether a widthwise closure bars in the second paid had previously been claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, and 7-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pollard et al. (US 2018/0238630).
As to claim 1, Pollard teaches a method for manufacturing a heat exchanger (curved heat exchanger 101, see Fig 3) comprising: forming a first heat exchanger section (heat transfer segment 102”) with a tapered-trapezoid profile (side 1023 is “generally trapezoidal in shape”, see [0182]) and a first side opposite a second side ([0181]: “The two end surfaces 1021, 1022 are not parallel to each other.”); forming a second heat exchanger section (heat transfer segment 102’); and brazing an end (1022) of the second heat exchanger section (102’) to the first or second side (1021) of the first heat exchanger section (102”. [0018]: “the present enclosure bars can be joined to adjacent enclosure bars by a joining process, such as brazing.” [0246]: “It is the surfaces 120, 132, 133 of the enclosure bars 108, 109 that define the ends 1021, 1022 of the segments that are joined to one another.”).
As to claim 2, Pollard teaches the method of claim 1, wherein forming the first heat exchanger section (102”) comprises: stacking a plurality of parting sheets (separating plates 105), a plurality of lengthwise closure bars (side enclosure bars 109), and a plurality of widthwise closure bars (end enclosure bars 108) to form a rectangular heat exchanger section (102”) with at least one widthwise passage extending between a pair of the widthwise closure bars (first flow path 106) and at least one lengthwise passage extending between a pair of the lengthwise closure bars (second flow path 107); brazing the rectangular heat exchanger section together ([0158]: “The method may also comprise constructing the heat transfer segments. This may be performed by joining the appropriate components (e.g. the bottom plate, the top plate, the separating plates, the enclosure bars and/or the heat transfer elements) together, e.g. by brazing”); and cutting a first side and a second side of the rectangular heat exchanger section to give the first heat exchanger section a tapered-trapezoid profile ([0162]: “The method may comprise machining the enclosure bars to the desired shape. In this case, the provided heat transfer segment may be one whose first and second sets of enclosure bars have uniform widths, and whose third and fourth sets of enclosure bars have uniform lengths. It may therefore have a cuboid shape. The enclosure bars at the ends of the heat transfer segments may be machined so as to produce the angular offset (e.g. they are cut at angle so as to vary the shape of the enclosure bars as discussed above).”).
As to claim 3, Pollard teaches the method of claim 2, wherein forming the second heat exchanger section (102’) comprises (the first and second heat exchanger sections are made in substantially the same way): stacking a second plurality of parting sheets (separating plates 105), a second plurality of lengthwise closure bars (side enclosure bars 109), and a second plurality of widthwise closure bars (end enclosure bars 108)  to form a second heat exchanger section (102’) with at least one widthwise passage extending between a pair of the second plurality of widthwise closure bars (first flow path 106) and at least one lengthwise passage extending between a pair of the second plurality of lengthwise closure bars (second flow path 107); and brazing the second heat exchanger section together ([0158]).
As to claim 7, Pollard teaches the method of claim 1 further comprising: brazing the second heat exchanger section together ([0158]: “The method may also comprise constructing the heat transfer segments. This may be performed by joining the appropriate components (e.g. the bottom plate, the top plate, the separating plates, the enclosure bars and/or the heat transfer elements) together, e.g. by brazing”); cutting a first side and/or a second side of the second heat exchanger section to taper the first side and/or second side of the second heat exchanger section ([0162]: “The method may comprise machining the enclosure bars to the desired shape. In this case, the provided heat transfer segment may be one whose first and second sets of enclosure bars have uniform widths, and whose third and fourth sets of enclosure bars have uniform lengths. It may therefore have a cuboid shape. The enclosure bars at the ends of the heat transfer segments may be machined so as to produce the angular offset (e.g. they are cut at angle so as to vary the shape of the enclosure bars as discussed above).”); brazing the second side of the second heat exchanger section to the first side of the first heat exchanger section (as illustrated. [0018]: “the present enclosure bars can be joined to adjacent enclosure bars by a joining process, such as brazing.” [0246]: “It is the surfaces 120, 132, 133 of the enclosure bars 108, 109 that define the ends 1021, 1022 of the segments that are joined to one another.”).
As to claim 8, Pollard teaches the method of claim 7, wherein brazing the second heat exchanger section to the first heat exchanger section forms a bend in the heat exchanger (see Fig 4 which illustrates a curved heat exchanger created by a bend between two heat exchanger sections.).
As to claim 9, Pollard teaches the method of claim 8 further comprising (Pollard illustrates in Fig 3 at least two first heat exchanger sections 102” and at least two second heat exchanger sections 102’. The creation of any of them is substantially the same as the others): stacking a third plurality of parting sheets (separating plates 105), a third plurality of lengthwise closure bars (side enclosure bars 109), and a third plurality of widthwise closure bars (end enclosure bars 108) to form a third heat exchanger section (102’) with at least one widthwise passage extending between a pair of the third plurality of widthwise closure bars (first flow path 106) and at least one lengthwise passage extending between a pair of the third plurality of lengthwise closure bars (second flow path 107); cutting a first side and/or a second side of the third heat exchanger section to taper the first side and/or second side of the third heat exchanger section ([0162]); and brazing the first side of the third heat exchanger section to the second side of the first heat exchanger section ([0018]: “the present enclosure bars can be joined to adjacent enclosure bars by a joining process, such as brazing.” [0246]: “It is the surfaces 120, 132, 133 of the enclosure bars 108, 109 that define the ends 1021, 1022 of the segments that are joined to one another.”), wherein brazing the third heat exchanger section to the first heat exchanger section forms a second bend in the heat exchanger (see Fig 3 which illustrates a curved heat exchanger created by at least two bends between three heat exchanger sections.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pollard et al. (US 2018/0238630).
As to claim 6, Pollard teaches the method of claim 1 further comprising: [securing] a header manifold to the second heat exchanger section opposite the first heat exchanger section ([0155]: “The heat exchanger may comprise one or more manifolds. The sides of the heat transfer segments may be in communication with a manifold for introducing and/or receiving the second fluid. The ends of the heat transfer segments at the ends of the curved heat exchanger may be in communication with a manifold for introducing and/or receiving the first fluid.”). 
Pollard does not teach the step of welding a header manifold to the second heat exchanger section.
However, Pollard teaches brazing, adhering, and welding as useful method steps to connect portions of the curved heat exchanger. See paragraphs [0018] and [0031]. While Pollard indicates in [0018] that welding can introduce cracks and defects, Pollard [0164] also teaches that welding can be useful for sealing a joint. It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have secured a header manifold by welding. Such a person would have found it “obvious to try” a step of welding of the manifold in order to seal a join between the manifold and the heat exchanger section. This is based on the relatively few options that Pollard teaches are available for securing components together, including brazing, adhesive, and welding. See MPEP § 2143 I (E) which discusses the prima facie obviousness of choosing from a finite number of identified predictable solutions, with a reasonable expectation of success. In this case, there would have been a reasonable expectation of success for securing a manifold to a heat exchanger section by welding in order to achieve a good seal at the join.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Pollard as applied to claim 3 above, and further in view of Maceda et al. (US 6,931,848).
As to claim 4, Pollard teaches the method of claim 3 further comprising: brazing the rectangular heat exchanger section together at a first temperature ([0158]: “The method may also comprise constructing the heat transfer segments. This may be performed by joining the appropriate components (e.g. the bottom plate, the top plate, the separating plates, the enclosure bars and/or the heat transfer elements) together, e.g. by brazing.” Brazing inherently takes place at a temperature); brazing the second heat exchanger section together at the first temperature (the manufacture of the separate heat exchanger sections is suggested to be substantially the same); and brazing the end of the second heat exchanger section to the first or second side of the first heat exchanger section ([0018]: “the present enclosure bars can be joined to adjacent enclosure bars by a joining process, such as brazing.”). 
Pollard does not teach brazing the first and second heat exchanger sections to each other at a second temperature, wherein the second temperature is lower than the first temperature.
However, in the field of heat exchanger manufacture, and particularly in multi-component devices, it was known to perform a first brazing at one temperature, and a second brazing at a lower temperature, in order to prevent the first brazing from being structurally compromised. See Maceda which teaches the manufacture of heat exchanging elements. Col 36 line 66 - Col 37 line 14 teaches, “Once the end plate 2450 is securely attached to the one end of the pre-formed stock 2410, a second braze material is disposed in retention channels 2470 formed in the other end plate (in this case end plate 2460). The second braze material must have a melting point temperature sufficiently lower than the melting point temperature of the first braze material because typically, the complete heat exchanger 2400 will be placed into the heater (e.g., oven) and therefore the hardened first braze material is exposed to heat again. The heat exchanger 2400, including the end plate 2460 with the second braze material, is exposed to temperatures equal to or greater than the melting point temperature of the second braze material but less than the melting point temperature of the first braze material. Because the temperature of the heater is not permitted to reach the melting point temperature of the first braze material, the first braze material does not re-melt but instead is left intact.”
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have brazed the first and second heat exchanger sections of Pollard at one temperature, and then brazed the first and second heat exchanger sections to each other at a lower temperature. Such a person would have been motivated to do so in view of the teachings of Maceda, which teaches the purpose of doing so would be to leave the first braze material intact. See also MPEP § 2143 I (C) which discusses the prima facie obviousness of using of known technique (brazing components separately at one temperature and then brazing those components to each other at a lower temperature) to improve similar methods (the brazing techniques of Pollard) in the same way. 
Allowable Subject Matter
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 5 requires a first pair of widthwise closure bars are thicker than a second pair of widthwise closure bars prior to cutting. Pollard [0162] teaches cutting widthwise closure bars to form a trapezoidal shape, but the heat exchanger section of Pollard is taught to be “cuboid” before cutting. Since the Pollard Fig 4 illustrates the enclosure bars 108 to be equidistant from each other, the width of each of the enclosure bars 108 must be equal in the “cuboid” form of the heat exchanger. There is no suggestion in Pollard that the width of second flow path 107 would have been altered by a width of the enclosure bars 108.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        28 September 2022